Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #016


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 2nd day of April, 2018, are as follows:



PER CURIAM:


2017-C-0974       THREE RIVERS COMMONS CONDOMINIUM ASSOCIATION v. DONNA GRODNER, ET
                  AL. (Parish of Livingston)

                  We granted defendant's application for a writ of certiorari on
                  October 27, 2017. After considering the briefing and oral
                  argument of the parties, the record and the applicable law, we
                  conclude the judgment below does not require the exercise of this
                  court's supervisory authority. Accordingly, we recall our order
                  of October 27, 2017 as improvidently granted, and we deny
                  defendant's writ application.

                  WEIMER, J., concurs and assigns reasons.
04/02/18



                     SUPREME COURT OF LOUISIANA

                                No. 2017-C-0974

      THREE RIVERS COMMONS CONDOMINIUM ASSOCIATION

                                    VERSUS

                         DONNA GRODNER, ET AL.

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             FIRST CIRCUIT, PARISH OF LIVINGSTON


PER CURIAM


      We granted defendant's application for a writ of certiorari on October 27,

2017. After considering the briefing and oral argument of the parties, the record

and the applicable law, we conclude the judgment below does not require the

exercise of this court's supervisory authority. Accordingly, we recall our order of

October 27, 2017 as improvidently granted, and we deny defendant's writ

application.




                                        1
04/02/18

                    SUPREME COURT OF LOUISIANA


                                      No. 17-C-0974

      THREE RIVERS COMMONS CONDOMINIUM ASSOCIATION

                                         VERSUS

                            DONNA GRODNER, ET AL.

       On Writ of Certiorari to the Court of Appeal, First Circuit, Parish of Livingston



WEIMER, J., concurring.

      Although I respectfully disagree with the decision to recall the writ, I concur

because ultimately I reach the same result. On this record, I would affirm the result

reached by the majority of the court of appeal.